The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “driving device” in Claim 4, “portable terminal device” in Claims 9 and 18, “system” in Claim 19, and “server device” in Claim 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. US 2016/0135655 (hereafter Ahn et al.).

Regarding Claim 1, Ahn et al. teaches:
1. A robot cleaner (robot cleaner 100) comprising: 
an intake port (dust inflow channel of brush drum unit 172); 
a shock detection sensor (load cell, Paragraph [0064]); 
a camera (detector 150 with capturing unit, Paragraph [0063]); 
a memory storing computer-readable instructions (storage unit 140); and 
a processor (central processing unit (CPU) or controller 250) configured to execute the computer-readable instructions to control the robot cleaner to: 
based on an impact of an object ingested by the intake port being detected through the shock detection sensor (see discussion below), identify an image of the object captured within a preset time before the impact is detected from among a plurality of images captured by the camera (captures image in step S2610), 
determine an identity of the object based on the image (compares with pre-stored object image in step S2615, and determines whether the captured image is similar to the pre-stored object image); and 
output information indicating that the object has been ingested by the robot cleaner, based on the identity of the object (processor stores images and position information in step S2675 also see Paragraph [0152]).  

Ahn et al. further discloses step S2645 where the processor stores a collision sound, steps S2650 and S2655 where the processor compares the sound pattern to a registered pattern and steps S2665 and S2670 where the processor detects the weight and verifies the identified object based on the detected weight.  Therefore, Ahn et al. discloses the detection of an object ingested by the intake port.
Regarding the use of a shock detection sensor to detect the impact of an object, Ahn et al. discloses a load cell located in the dust container.  It would have been obvious to one with ordinary skill in the art at the time of filing that an object that is ingested will be collected by suction/roller that will impart a velocity upon the object into the dust container where it will create an impact force within the dust container resulting from the stoppage of the velocity of the entrained object and the additional impact when it settles on the bottom of the dust container producing a transient change in weight.  Ahn et al. confirms that the existing load cell would be capable of measuring this impact force impact when it settles in Paragraph [0064] – “may detect the sucked object based on the detected weight”.  Therefore, it would have been obvious design choice to more specifically base the detection of the object ingested by the intake port on the impact force as claimed, since the device is already configured to provide the detection and one would be motivated to use existing sensors that are simplistic and provide reliable error proof detection.  

Regarding Claim 2, Ahn et al. teaches:
2. The robot cleaner of claim 1, wherein the processor (central processing unit (CPU) or controller 250) determining the identity of the object by executing the computer-readable instructions is configured to: 
obtaining a plurality of regions (regions 1020, Figure 10) to each patch (overall mapped room) from the image using a plurality of patches of different sizes (different room sizes); 
obtaining output (before and after cleaning images, Paragraph [0180]) for each region of the plurality of regions from an artificial intelligence model by inputting each region of the plurality of regions corresponding to each patch among the plurality of patches to the artificial intelligence model; and 
identifying the object included in the image based on each location of each region of the plurality of regions in the image and output obtained from the artificial intelligence model (Paragraph [0180] - The cleaning result information may include images for allowing the user to easily grasp states before and after the cleaning. The cleaning result information may further include map information generated in the robot cleaner, moving path information of the robot cleaner, an image of the sucked object, a kind of the sucked object, position information of the sucked object, non-cleaning region information, and the like).  

Regarding Claim 3, Ahn et al. teaches:
3. The robot cleaner of claim 2, wherein: 
the artificial intelligence model is configured to output information on the object identified by the artificial intelligence model and reliability of the information on the object (Paragraph [0180] - an image of the sucked object, a kind of the sucked object, position information of the sucked object), and 
the processor executing the computer-readable instructions is configured to identify the object included in the image based on the information on the object identified from each region of the plurality of regions and the reliability of the information on the object from each region of the plurality of regions (Paragraph [0180] - The cleaning result information may include images for allowing the user to easily grasp states before and after the cleaning. The cleaning result information may further include map information generated in the robot cleaner, moving path information of the robot cleaner, an image of the sucked object, a kind of the sucked object, position information of the sucked object, non-cleaning region information, and the like).  

Regarding Claim 4, Ahn et al. teaches:
4. The robot cleaner of claim 3, further comprising: 
a driving device (driver 160), 
wherein the processor (central processing unit (CPU) or controller 250) executing the computer-readable instructions is configured to: 
based on the robot cleaner being in a cleaning mode, control the driving device to control traveling of the robot cleaner in a surrounding environment (Figure 10).  

Regarding Claim 5, Ahn et al. teaches:
5. The robot cleaner of claim 4, wherein the processor (central processing unit (CPU) or controller 250) executing the computer-readable instructions is configured to store the image in the memory in the cleaning mode (step S2610), and
based on the robot cleaner being in a rest mode, determine the identity of the object included in the image by providing the plurality of regions in the image as input to the artificial intelligence model (Paragraph [0251] - The robot cleaner stores images for the sucked object or the unsucked object in the previous processes and position information of the corresponding objects, in step S2675. In step S2680, it is determined whether cleaning is completed. When cleaning is not completed, the methodology returns to step S2610. When cleaning is completed, the robot cleaner transmits the pre-stored images and the position information to the terminal apparatus 200, in step S2685).  

Regarding Claim 6, Ahn et al. teaches:
6. The robot cleaner of claim 4, wherein the processor is configured to train the artificial intelligence model based on the information on the object and the image (When cleaning is completed, the robot cleaner transmits the pre-stored images and the position information to the terminal apparatus 200, in step S2685.  It would have been obvious to use the collected information to expand the database of the pre-stored images with the motivation to enhance the ability of the device to identify objects in the future).  

Regarding Claim 7, Ahn et al. teaches:
7. The robot cleaner of claim 1, wherein the processor (central processing unit (CPU) or controller 250) executing the computer- readable instructions is configured to, based on the object being a preset object (object with a registered pattern, Paragraph [0249]), output the information indicating that the object has been ingested by the robot cleaner (Paragraph [0064]).  

Regarding Claim 8, Ahn et al. teaches:
8. The robot cleaner of claim 7, further comprising: 
a location detection sensor (detector 150) configured to detect sensing data (stores device position information, Paragraph [0060]), 
wherein: 
the memory stores information on a map of a surrounding environment (Figure 10), and 
the processor executing the computer-readable instructions is configured to: 
based on the sensing data, identify a zone in the surrounding environment where the robot cleaner is located at a point in time when the impact is detected, based on the map (position of sucked object, Paragraph [0248]), and 
output the information indicating that the object has been ingested by the robot cleaner in the zone (position of sucked object, Paragraph [0248]).  

Regarding Claim 9, Ahn et al. teaches:
9. The robot cleaner of claim 8, further comprising: 
a communicator (communications interface, 210), 
wherein the processor executing the computer-readable instructions is configured to transmit, to a portable terminal device (display 220) of a user, the information indicating that the object has been ingested by the robot cleaner in the zone through the communicator (Paragraphs [0119]-[0120]).  

Regarding Claim 10, Ahn et al. teaches:
10. A method of controlling a robot cleaner, the method comprising: 
capturing a plurality of images of a surrounding environment while the robot cleaner operates (uses images to create cleaning map or generate every cleaning, Paragraph [0111]); 
detecting an impact on the robot cleaner of an object ingested by the robot cleaner from a floor of the surrounding environment; 
based on the impact (see discussion below), identifying an image captured within a preset time before the impact is detected from among the plurality of images (captures image in step S2610); 
determining an identity of the object based on the image (compares with pre-stored object image in step S2615, and determines whether the captured image is similar to the pre-stored object image); and 
outputting information indicating that the object has been ingested by the robot cleaner, based on the identity of the object (processor stores images and position information in step S2675 also see Paragraph [0152]).

Ahn et al. further discloses step S2645 where the processor stores a collision sound, steps S2650 and S2655 where the processor compares the sound pattern to a registered pattern and steps S2665 and S2670 where the processor detects the weight and verifies the identified object based on the detected weight.  Therefore, Ahn et al. discloses the detection of an object ingested by the intake port.
Regarding the use of a shock detection sensor to detect the impact of an object, Ahn et al. discloses a load cell located in the dust container.  It would have been obvious to one with ordinary skill in the art at the time of filing that an object that is ingested will be collected by suction/roller that will impart a velocity upon the object into the dust container where it will create an impact force within the dust container resulting from the stoppage of the velocity of the entrained object and the additional impact when it settles on the bottom of the dust container producing a transient change in weight.  Ahn et al. confirms that the existing load cell would be capable of measuring this impact force impact when it settles in Paragraph [0064] – “may detect the sucked object based on the detected weight”.  Therefore, it would have been obvious design choice to more specifically base the detection of the object ingested by the intake port on the impact force as claimed, since the device is already configured to provide the detection and one would be motivated to use existing sensors that are simplistic and provide reliable error proof detection.  

Regarding Claim 11, Ahn et al. teaches:
11. The method of claim 10, wherein the identifying the object comprises: 
obtaining a plurality of regions (regions 1020, Figure 10) to each patch (overall mapped room) from the image using a plurality of patches of different sizes (different room sizes); 
obtaining output (before and after cleaning images, Paragraph [0180]) for each region of the plurality of regions from an artificial intelligence model by inputting each region of the plurality of regions corresponding to each patch among the plurality of patches to the artificial intelligence model; and 
identifying the object included in the image based on each location of each region of the plurality of regions in the image and output obtained from the artificial intelligence model (Paragraph [0180] - The cleaning result information may include images for allowing the user to easily grasp states before and after the cleaning. The cleaning result information may further include map information generated in the robot cleaner, moving path information of the robot cleaner, an image of the sucked object, a kind of the sucked object, position information of the sucked object, non-cleaning region information, and the like).
 
Regarding Claim 12, Ahn et al. teaches:
12. The method of claim 11, wherein: 
the artificial intelligence model is configured to output information on the object identified by the artificial intelligence model and reliability of the information on the object (Paragraph [0180] - an image of the sucked object, a kind of the sucked object, position information of the sucked object), and 
the determining comprises identifying the object included in the image based on the reliability of the information on the object identified from each region of the plurality of regions and the information on the object from each region of the plurality of regions, output by the artificial intelligence model (Paragraph [0180] - The cleaning result information may include images for allowing the user to easily grasp states before and after the cleaning. The cleaning result information may further include map information generated in the robot cleaner, moving path information of the robot cleaner, an image of the sucked object, a kind of the sucked object, position information of the sucked object, non-cleaning region information, and the like).  

Regarding Claim 13, Ahn et al. teaches:
13. The method of claim 12, further comprising: 
based on the robot cleaner being in a cleaning mode, controlling the travelling of the robot cleaner in the surrounding environment (Figure 10).  

Regarding Claim 14, Ahn et al. teaches:
14. The method of claim 13, further comprising: 
storing the image in the robot cleaner in the cleaning mode (step S2610), 
wherein the determining comprises, based on the robot cleaner being in a rest mode, determining the identity of the object included in the image by providing the plurality of regions in the image as input to the artificial intelligence model (Paragraph [0251] - The robot cleaner stores images for the sucked object or the unsucked object in the previous processes and position information of the corresponding objects, in step S2675. In step S2680, it is determined whether cleaning is completed. When cleaning is not completed, the methodology returns to step S2610. When cleaning is completed, the robot cleaner transmits the pre-stored images and the position information to the terminal apparatus 200, in step S2685).  

Regarding Claim 15, Ahn et al. teaches:
15. The method of claim 13, further comprising: 
training the artificial intelligence model based on the information the object and the image (When cleaning is completed, the robot cleaner transmits the pre-stored images and the position information to the terminal apparatus 200, in step S2685.  It would have been obvious to use the collected information to expand the database of the pre-stored images with the motivation to enhance the ability of the device to identify objects in the future).  

Regarding Claim 16, Ahn et al. teaches:
16. The method of claim 10, wherein the outputting comprises: 
based on the object being a preset object (object with a registered pattern, Paragraph [0249]), outputting indicating that the object has been ingested by the robot cleaner (Paragraph [0064]).  

Regarding Claim 17, Ahn et al. teaches:
17. The method of claim 16, further comprising: 
storing a map of the surrounding environment (Figure 10) in the robot cleaner, wherein the method further comprises: 
identifying a zone in the surrounding environment where the robot cleaner is located at a point in time when the impact is detected, based on the map (position of sucked object, Paragraph [0248]), and 
wherein the outputting comprises outputting the information indicating that the object has been ingested by the robot cleaner in the zone (position of sucked object, Paragraph [0248]).  

Regarding Claim 18, Ahn et al. teaches:
18. The method of claim 17, wherein the outputting comprises transmitting, to a portable terminal device of a user, the information indicating that the object has been ingested by the robot cleaner in the zone (Paragraphs [0119]-[0120]).  

Regarding Claim 19, Ahn et al. teaches:
19. A system comprising: 
a robot cleaner (robot cleaner 100) configured to identify at least one object by providing a plurality of images obtained through a camera as input to a first artificial intelligence model (compares with pre-stored object image in step S2615, and determines whether the captured image is similar to the pre-stored object image), and to perform traveling and cleaning of a surrounding environment on which the robot cleaner operates based on the identified at least one object (compares with pre-stored object image in step S2615, and determines whether the captured image is similar to the pre-stored object image and then decide to avoid or suck up the object); and 
a server device (terminal apparatus 200) configured to store a second artificial intelligence model (with storage unit 240), 
wherein the robot cleaner is configured to, based on an impact on the robot cleaner of an object ingested by the robot cleaner being detected (see discussion below), transmit, to the server device, an image captured within a preset time before a time when the impact is detected from among the plurality of images (When cleaning is completed, the robot cleaner transmits the pre-stored images and the position information to the terminal apparatus 200, in step S2685), and 
wherein the server device is configured to: 
obtain a plurality of regions (regions 1020, Figure 10) corresponding to each patch (overall mapped room) from the image using a plurality of patches of different sizes (different room sizes), 
identify the object included in the image by providing the plurality of regions as input to the second artificial intelligence model (Paragraph [0180] - The cleaning result information may include images for allowing the user to easily grasp states before and after the cleaning. The cleaning result information may further include map information generated in the robot cleaner, moving path information of the robot cleaner, an image of the sucked object, a kind of the sucked object, position information of the sucked object, non-cleaning region information, and the like), and 
transmit information on an identity of the object to the robot cleaner Paragraph [0251] - The robot cleaner stores images for the sucked object or the unsucked object in the previous processes and position information of the corresponding objects, in step S2675. In step S2680, it is determined whether cleaning is completed. When cleaning is not completed, the methodology returns to step S2610. When cleaning is completed, the robot cleaner transmits the pre-stored images and the position information to the terminal apparatus 200, in step S2685).  

Ahn et al. further discloses step S2645 where the processor stores a collision sound, steps S2650 and S2655 where the processor compares the sound pattern to a registered pattern and steps S2665 and S2670 where the processor detects the weight and verifies the identified object based on the detected weight.  Therefore, Ahn et al. discloses the detection of an object ingested by the intake port.
Regarding the use of a shock detection sensor to detect the impact of an object, Ahn et al. discloses a load cell located in the dust container.  It would have been obvious to one with ordinary skill in the art at the time of filing that an object that is ingested will be collected by suction/roller that will impart a velocity upon the object into the dust container where it will create an impact force within the dust container resulting from the stoppage of the velocity of the entrained object and the additional impact when it settles on the bottom of the dust container producing a transient change in weight.  Ahn et al. confirms that the existing load cell would be capable of measuring this impact force impact when it settles in Paragraph [0064] – “may detect the sucked object based on the detected weight”.  Therefore, it would have been obvious design choice to more specifically base the detection of the object ingested by the intake port on the impact force as claimed, since the device is already configured to provide the detection and one would be motivated to use existing sensors that are simplistic and provide reliable error proof detection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with sucked object identification.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.